        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

IDENTITY SOFTWARE PTY., LTD,

             Plaintiff,
                                           CIVIL ACTION NO. 6:21-cv-481
       v.

INMOMENT, INC.
                                             JURY TRIAL REQUESTED
             Defendant.


               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Identity Software Pty., Ltd., (“Identity Software” or “Plaintiff”) files

this Complaint for Patent Infringement against Defendant InMoment, Inc.

(“InMoment” or “Defendant”), and states as follows:

                                  THE PARTIES

      1.     Identity Software is a is a proprietary limited company organized and

existing under the laws of the Commonwealth of Australia. Identity Software’s

principal place of business is 11 Bolingbroke Parade, Fairlight, NSW 2094,

Australia.

      2.     Defendant InMoment is a corporation organized under the laws of the

State of Utah. Its principal place of business is at 10355 S. Jordan Gateway #600,

South Jordan, Utah 84095.
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 2 of 18




                          JURISDICTION AND VENUE

      3.     This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises

under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including, without

limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      4.     InMoment maintains a permanent physical presence within the Western

District of Texas and has one or more regular and established places of business

within the district including at least: 900 South Capital of Texas Highway, Suite 125

Austin, Texas 78746.

      5.     InMoment has placed infringing products into the stream of commerce,

including at least the InMoment text analytics platform, knowing or understanding

that such products would be used in the United States, including in the Western

District of Texas.

      6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the

grounds that Defendant has committed acts of infringement in the district and has a

regular and established place of business in the district.

                                THE ’495 PATENT

      7.     Identity Software is the owner of all right, title and interest in and to

U.S. Patent No. 6,272,495 (the “’495 Patent”), entitled “Method and Apparatus for

Processing Free-Format Data,” issued on August 7, 2001.



IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                             2
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 3 of 18




      8.    Exhibit A is a true and correct copy of the ’495 Patent.

      9.    The ’495 Patent issued from application no. 09/117,776 filed on April

22, 1998.

      10.   The Patent Office issued the ’495 Patent on August 7, 2001, after a full

and fair examination.

      11.   The ’495 Patent is valid and enforceable.

      12.   The ’495 Patent describes a method for processing free-format data into

text objects, examining the content of the data, and determining attributes of the

gathered data. Furthermore, the method disclosed includes a semantic and syntactic

analysis of the data. This relationship-based analysis allows for more in-depth

analytics of the data and allows for user queries to be executed wherein results are

provided based on the semantic or syntactic relationships of the provided data.

Overall, the disclosed method permits the gathering and analysis of data,

independent of formatting, and allows for more intuitive search results based on

language structure and significance.




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                           3
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 4 of 18




                                   INMOMENT

      13.    InMoment provides software and services directed to data gathering,

natural language-based analysis of data, and the detection of semantic and syntactic

relationships in data.

      14.    For example, InMoment provides the InMoment text analytics

platform. This method provides data gathering, for both structured and unstructured

data, data analytics, and provides for semantic and syntactic based searching through

gathered data.

      15.    InMoment’s text analytics platform further provides the ability to

produce semantic and syntactic information and relationships from the data




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                            4
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 5 of 18




gathered. These relationships aid in the production of results in response to a data

query from the user.

      16.    Upon gathering the relevant data, InMoment’s text analytics platform

further utilizes analytics and analysis to determine weight and value of the data. This

method further recognizes semantic and syntactic relationships among the data,

regardless of format, and assists the user in creating query responses. The text

analytics platform uses natural language analysis on varying formats of data to

identify relationships in the data and facilitate queries through the gathered data.

      17.    The InMoment text analytics platform processes unstructured data and

determines attribute and relationship information pertaining to that data.




Source: https://www.inmoment.com/blog/text-analytics-duck-test/.




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                                5
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 6 of 18




Source: https://inmoment.com/text-analytics/




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                6
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 7 of 18




Source: https://inmoment.com/text-analytics/




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                7
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 8 of 18




Source:https://www.businesswire.com/news/home/20150210005661/en/Listening-
to-Customers-Just-Got-Easier%21-InMoment-Debuts-Patent-pending-Innovations-
to-Provide-More-Actionable-Insights-Improve-the-Customer-Experience

      18.   The Accused System and Method produces data relating to gathered

information and analyzes elements and relationships of the data.




Source: https://www.ibm.com/blogs/internet-of-things/know-customers/




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                    8
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 9 of 18




Source: https://inmoment.com/blog/all-text-analytics-systems-are-not-the-same/


IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                          9
        Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 10 of 18




      19.    The Accused Instrumentalities query based upon semantic and

syntactic language information from the gathered data. This allows the user to create

relevant queries and discover information related to the original free-format data.

      20.    Based on information and belief, the InMoment platform’s advanced

text analytics and machine learning program includes the application of semantic

and syntactic information on the gathered data. By applying the analysis and

machine learning functions of the platform, InMoment processes semantic and

syntactic information about gathered data and is able to utilize this information in

relation to search queries.

      21.    The Accused Instrumentalities process a plurality of free-format data

and produces associated objects.




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                               10
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 11 of 18




Source: https://www.ibm.com/blogs/internet-of-things/know-customers/




Source: https://www.inmoment.com/blog/text-analytics-duck-test/




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                 11
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 12 of 18




Source: https://inmoment.com/text-analytics/




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                 12
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 13 of 18




Source: https://inmoment.com/text-analytics/

      22.   The Accused Instrumentalities produce text objects with identifiers

based on the type and significance of the information. Queries based upon semantic

and syntactic information may be executed.




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                        13
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 14 of 18




      23.   Based on information and belief, the InMoment platform collects data

and creates a text object index of the gathered information which includes

identification of the data’s attributes. After gathering data, the InMoment platform

transforms the information in a manner facilitating queries relating to the semantic

and syntactic information.




Source: https://www.destinationcrm.com/Articles/CRM-News/CRM-Across-the-
Wire/InMoment-Introduces-Global-Text-Analytics-and-CX-Analyst-Tool-
104066.aspx




Source:https://www.destinationcrm.com/Articles/ReadArticle.aspx?ArticleID=116
263



IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                          14
          Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 15 of 18




      24.     The Accused Instrumentalities include information associated with data

objects to assign matching weights between data objects and to determine the

significance of the data.




Source: https://www.inmoment.com/blog/all-text-analytics-systems-are-not-the-
same/

      25.     Based on information and belief,          Defendant   InMoment also

implements contractual protections in the form of license and use restrictions with

its customers to preclude the unauthorized reproduction, distribution and

modification of its software. Moreover, on information and belief, Defendant

InMoment implements technical precautions to attempt to thwart customers who

would circumvent the intended operation of InMoment’s products.

 COUNT I – DIRECT PATENT INFRINGEMENT OF THE ’495 PATENT

      26.     Identity Software realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      27.     InMoment has directly infringed the ’495 Patent in violation of 35

U.S.C. § 271(a) by performing methods, including its own use and testing of the

InMoment text analytics platform (an “Accused Product”) that embodies the

patented inventions of claims 1, 7, and perhaps other method claims of the ’495

Patent.



IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                          15
          Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 16 of 18




         28.   InMoment’s infringing Accused Products execute a “software as a

service” collection and identification of data program. The platform is hosted by

InMoment’s servers and the infringing method is applied through InMoment

software. The platform utilizes semantic and syntactic “text analytics” to gather

unstructured data, provide semantic and syntactic information about the data, and

generate the ability to respond to queries in reference to the data, in a manner which

infringes upon the ’495 Patent.

         29.   The Accused Products satisfy each and every element of each asserted

claims of the ’495 Patent either literally or under the doctrine of equivalents.

         30.   InMoment’s infringing activities are and have been without authority

or license under the ’495 Patent.

         31.   Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff during the term of the patent as a result of Defendant’s infringing acts in

an amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35 U.S.C.

§ 284.

                                    JURY DEMAND

         32.   Plaintiff hereby demands a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                               16
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 17 of 18




                             PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

      A.     An adjudication that one or more claims of the ’495 Patent have been

             infringed, either literally and/or under the doctrine of equivalents, by

             Defendant;

      B.     An accounting and an award to Plaintiff of damages adequate to

             compensate Plaintiff for the Defendant’s acts of infringement, together

             with pre-judgment and post-judgment interest and costs pursuant to 35

             U.S.C. § 284;

      C.     That this Court declare this to be an exceptional case and award

             Plaintiff its reasonable attorneys’ fees and expenses in accordance with

             35 U.S.C. § 285; and

      D.     Any further relief that this Court deems just and proper.



Respectfully submitted this 7th day of May 2021.

                                       By: /s/ Cabrach J. Connor
                                           Cabrach J. Connor
                                           State Bar No. 24036390
                                           cab@connorkudlaclee.com
                                           Joshua G. Jones
                                           State Bar No. 24065517
                                           josh@connorkudlaclee.com



IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                           17
       Case 6:21-cv-00481-ADA Document 1 Filed 05/07/21 Page 18 of 18




                                       CONNOR KUDLAC LEE PLLC 609 Castle
                                       Ridge Road, Suite 450 Austin, Texas
                                       78746 512.777.1254 Telephone
                                       888.387.1134 Facsimile

                                       ATTORNEYS FOR PLAINTIFF




IDENTITY SOFTWARE’S ORIGINAL COMPLAINT AGAINST INMOMENT                 18
